     Case 4:19-cr-00690-JAS-LCK Document 34 Filed 07/05/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-19-00690-001-TUC-JAS (LCK)
10                   Plaintiff,                         ORDER
11   v.
12   Alexander True Norman,
13                   Defendant.
14
15            Good cause appearing, IT IS ORDERED, pursuant of Fed. R. Crim. P. 16(d)(1),

16   that the Government’s Motion for Protective Order Pursuant to Rule 16 is GRANTED.

17            Defense counsel (including investigators, paralegals and office staff) receiving

18   disclosure containing law enforcement sensitive information shall not provide, reproduce

19   or distribute the disclosure in any form without further order of the Court. Defendant

20   shall not provide, reproduce or distribute the disclosure in any form without further order

21   of the Court. This Order shall not prevent defense counsel from otherwise showing or

22   discussing with their client the disclosure under the supervision of defense counsel or

23   their agents.

24            IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
25   the use of their investigators (who consent to the jurisdiction and Order of this Court), but
26   that such investigators shall not further copy said disclosure without further order of the
27   Court.
28
     Case 4:19-cr-00690-JAS-LCK Document 34 Filed 07/05/19 Page 2 of 2



 1            IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
 2   the use of their paralegals (who consent to the jurisdiction and Order of this Court), but
 3   that such paralegals shall not further copy said disclosure without further order of the
 4   Court.
 5            IT IS FURTHER ORDERED that defense counsel may provide the disclosure for
 6   the use of any expert (who consents to the jurisdiction and Order of this Court), but that
 7   such expert shall not further copy said disclosure without further order of the Court.
 8            IT IS FURTHER ORDERED that, with respect to the disclosure, it is for the use
 9   in the defense in this criminal case only and that the disclosure shall be returned to the
10   government so that the data can be destroyed after the completion of the proceedings.
11
12            Dated this 5th day of July, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
